DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication of 4/1/2020
The present office action is made in response to the Response by applicant filed on 4/1/20220. It is noted that in the mentioned Response, applicant has submitted a set of three replacement sheets contained figures 1A, 1B and 5. There is not any change to the specification and the claims being provided in the mentioned Response. 
Election/Restrictions
3.	In response to the Election/Restriction of 11/15/2021, applicant has made an election without traverse of Invention II on 12/1/2021. As a result of applicant’s election, claims 1-3 and 6-12 are examined in the present office action and claims 4-5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Applicant should note that the non-elected claims 4-5 will be rejoined if the linking claim 1 is later found as an allowable claim.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
5.	The listing of references in the specification, see pages 1 and 17-18, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the 
Drawings
6.	The three replacement sheets contained figs. 1A, 1B and 5 were received on 4/1/2020. As a result of the changes to the drawings, the application now contained a total of eight sheets of figures 1A-1B, 2A-2E, 3A-3B and 4-5 which includes five sheets of figures 2A-2E, 3A-3B and 4 as filed on 3/11/2020, and three replacement sheets contained figs. 1A, 1B and 5 as filed on 4/1/2020. The mentioned eight sheets of figs. 1A-1B, 2A-2E, 3A-3B and 4-5 are objected by the examiner for the following reasons.
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature related to the locations of the input beam plane and the stop plane as recited in present claim 10, see Note below, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note: Applicant should note that while figs. 1A-1B each shows the input beam plane (29) and the stop plane (27) located/spaced from each other; however, the drawings does not show the arrangement of the planes wherein the input beam plane is the stop plane as claimed in present claim 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
8.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
9.	The Summary is objected to because it contains numerous details of the invention. Applicant needs to provide a brief technical description of the invention in the Summary and moves detailed description of the invention to the section of “DETAILED DESCRIPTION”. Appropriate correction is required.
10.	The disclosure is objected to because of the following informalities: a) Paragraph [064]: on line 2 of the paragraph, “7” should be changed to --6--, see paragraph [053] which discloses the fixed mirror is numbered as “6”; b) Paragraph [078]: on line 3 of the paragraph, “image 17” should be changed to --image plane 17--, see paragraph [051], for example. There are some .  Appropriate correction is required.
Claim Interpretation
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitations are: 
a) “an effectively beam-limiting element” in claim 1;
b) “a first optical device” in claim 1;
c) “an intermediate optical unit” in claim 1; and
d) “a beam splitter optical unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 1-3 and 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph , because the specification, while being enabling for an infrared microscope, hereafter, IR microscope, having an IR light source (2) and a mirror (4) wherein the mirror (4) collimates the light emitted from the IR light source into a collimating light beam (26), see specification in paragraphs [053] and [054] and figs. 1A-1B and 5, does not reasonably provide enablement for “a light source configured to generate a collimated IR input beam” as recited in the claim on line 2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the claim.
b) Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an IR microscope having an IR light source 
c) Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph , because the specification, while being enabling for an IR microscope having an IR light source (2) and a mirror (4) wherein the mirror collimates the light emitted from the IR light source into a collimating light beam (26) which collimating light beam enters an interferometer (1), see specification in paragraphs [053] and [054] and figs. 1A-1B and 5, does not reasonably provide enablement for “the light source comprises an interferometer, … spectrometer” as recited in the claim on lines 1-2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the claim.
d) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the disclosure does not disclose a first optical device for focusing a collimated infrared input beam onto a sample wherein the first optical device comprises two objectives as recited in the claim. Applicant should note that the claim recites that the first optical device comprises a further objective on lines 1-2.
Applicant is respectfully invited to review the specification in paragraphs [056]-[057] which discloses that the first optical device in a reflection mode comprises an objective (16) for focusing the input beam onto the sample (15) or the first optical device in a transmission mode comprises an objective/condenser (17) for focusing the input beam onto the sample (15). Since the base claim 1 recites the first optical device for focusing the input beam onto the sample so the first optical device cannot have a further objective as recited in claim 2.
17.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18.	Claims 1-3, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.

a1) the claim is indefinite because the feature thereof “an effectively beam-limiting element in a stop plane in the collimated IR input beam” (line 3). What does applicant mean by the mentioned feature? In other words, what is “a stop plane”?
 a2) the claim is indefinite because the feature thereof “a sample position for recording a sample” (line 4). What does applicant mean by the mentioned feature? Does applicant intend to claim that –a sample position for supporting/holding a sample--?
a3) the claim is indefinite by the feature thereof “the first optical device … an input beam plane” (lines 13-14). 
a31) which system/element has/produces/provides an input beam plane? and
a32) how can the first and second optical device can image the detector stop opening into an input beam plane? 
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the IR input beam” (line 3) lacks a proper antecedent basis. Further, it is unclear the relationship between the so-called “the IR input beam” and the “collimated IR input beam” recited in its base claim 1 on line 2.
c) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element b) above.
d) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because each of the features thereof “the image of the input beam plane” (line 5) and “the image of the sample” (line 6) lacks a proper antecedent basis.

f) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20.	The US Publication Nos. 2018/0119782 and 2018/0307018 each is cited as of interest in that each discloses an infrared microscope. The US Patent No. 8,427,752 is cited as of interest in that it discloses a stop disposed downstream of a collimating lens.
The US Publication No. 2015/0153232 is cited as of interest in that it discloses a microscope having a) a stop (214) disposed in or near an objective lens (202) and on a parallel flux of light reflected from a sample (206) and passed through the objective lens; b) a detector device (216) having an detector aperture (224); and c) the diameter of the detector aperture (224) and that of the stop (214) is matching to each other. However, it is noted that the Publication No. 2015/0153232 does not disclose that the stop (214) is disposed on a collimating light path of a light source and there are two optical systems for imaging an input beam plane onto the detector aperture as claimed.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/THONG Q NGUYEN/Primary Examiner, Art Unit 2872